Case 1:19-cr-00254-ALC Document 19-2 Filed 05/24/19 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

Plaintiff,
19 cr 00254 (ALC)
-against-
ORDER FOR ADMISSION
REGINALD FOLWER .
PRO HAC VICE
Defendant.

 

The motion of N. Scott Rosenblum, for admission to practice Pro Hac Vice in the above
captioned action is granted.

Applicant has declared that he is a member in good standing of the bar of the state of
Missouri; and that his contact information is as follows (please print):

Applicant’s Name: N. Scott Rosenblum

Firm Name: Rosenblum, Schwartz, & Fry

 

Address: 1208. Central Ave., Ste. 130.

City/State/Zip: Clayton, Missouri 63105

Telephone/Fax: _314-862-4332/3 114-862-8050
Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for
Reginald Fowler in the above entitled action;

IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorney’s appearing before this Court, including the Rules governing discipline of attorneys,

Dated:

 

United States District/Magistrate Judge
